Title: From George Washington to John Searson, 20 August 1797
From: Washington, George
To: Searson, John



Sir,
Mount Vernon 20th Augt 1797.

Your letter of the 2d instt came duly to hand, and I wish with all my heart you could meet with such employment as your talents are suited to; but if you cannot obtain this in Philadelphia where your character is best known, it is not likely you would succeed better where you are less acquainted, and in places less populous. There is none within my view, in this quarter, in any of the lines to which you allude; and if you look for any thing in a public way you are already in the best situation to make the application with a prospect of Success, as the President will, unquestionably, require the best testimonials that can be obtained of your fitness for Office, and these can only be had from those to whom you are known. If you are pleased to send one of your Poems to me Colo. Biddle will receive, pay, and forward it—to Sir—Yr Obedt Servt

Go: Washington

